Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

1.	Applicant’s arguments, see Pages 14-15, filed 08/18/21, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-22 has been withdrawn. 

Allowable Subject Matter

2.	Claims 1-22 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1 and at least in part, because 	Independent claim 1, recite the limitations: an electronic display… cooling module disposed within the housing and arranged to provide a flow of gaseous internal coolant through the cooling module and said regions, the cooling module having a crossflow heat- exchanger within the cooling module and side walls that define a path of flow of the internal coolant through the cooling module… each of said regions has its own circulating loop of internal coolant… and flow of internal coolant from the internal coolant outlets of said regions being deflected by a deflecting surface towards the internal coolant inlet of the cooling module; and the internal coolant flows in parallel, in the same direction, over and cools both front and back of the display panel, the display panel being spaced from the side walls of the cooling module.”,
 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL A MATEY/Examiner, Art Unit 2835